DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Allison Tulino on 5/16/2022.
The application has been amended as follows: 

Regarding claim 4:
	Lines 1-2 are amended to - wherein the first internal valve chamber has [[an]]at least one elongate section extending radially -. 
	Lines 4-5 are amended to - the second internal valve chamber has [[an]]at least one elongate section extending radially -.

Regarding claim 5:
	Lines 3-4 are amended to - valve chamber has a plurality of elongate sections of the at least one elongate section each associated with the high pressure channel and the second internal valve chamber has a plurality of elongate sections of the at least one elongate section each associated with the low pressure channel -. 

Regarding claim 6:
	Lines 2-6 are amended to - valve chamber has exactly two elongate sections of the at least one elongate section being arranged collinear and the high pressure channel opens into radially opposite end regions of the two elongate sections and/or the second internal valve chamber has exactly two elongate sections of the at least one elongate section being arranged collinear and the low pressure channel opens into radially -. 

Regarding claim 8:
	Lines 1-2 are amended to - The valve assembly according to claim 4, wherein the valve assembly further comprises [[two]]a second high pressure port and [[two]]a second low pressure port, wherein -.

Regarding claim 9:
	Lines 2-3 are amended to - comprises a first annular channel surrounding the first pair and a second annular channel surrounding the second pair of the first and second internal valve chambers -.

Regarding claim 13:
	Lines 1-2 are amended to - A hydraulic pump comprising [[a]]the valve assembly according to claim 9, wherein the valve assembly is arranged within the hydraulic pump -.

Regarding claim 19:
	Line 4 is amended to - [[a]]at least one vane being accommodated in an adjusting chamber defined by the drive -.
Line 7 is amended to - [[a]]the hydraulic pump according to claim 15 and arranged within the hub,  -.

Regarding claim 21:
	Line 4 is amended to - and the at least one vane being attached to the hub and extending radially outward from the hub into an associated adjusting chamber of the plurality of adjusting chambers -.

Regarding claim 22:
	Lines 1-2 are amended to - wherein exactly two vanes of the at least one vane and two adjusting chambers of the plurality of adjusting chambers are -.

Regarding claim 26:
	Lines 3-4 are amended to - a central through-hole of the first hub lid to the at least one vane and each bending -.
	Line 7 is amended to - a central through-hole of the second hub lid to the at least one vane and each bending into a second peripheral direction -.
	Line 8 is amended to - wherein the two first and second adjusting channels have straight sections -.

Regarding claim 29:
	Line 3 is amended to - a central torque transmitting trough-hole of [[the]]a casing lid -.

Regarding claim 32:
	Lines 2-4 are amended to - configured as [[a]]at least one pin-like protrusion being disposed eccentrically and extending axially from an inner free end, and wherein the rotor comprises [[a]]at least one complementary recess formed in an axial surface -.

Regarding claim 33:
	Lines 2-5 are amended to - a plurality of protrusions of the at least one pin-like protrusion being disposed around the central operating through-hole, and wherein two protrusions of the plurality of protrusions are disposed on opposite sides of the central operating through-hole, and wherein the rotor comprises corresponding recesses of the at least one complementary recess -.

Allowable Subject Matter
Claims 1-34 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-34 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “wherein the first control port is arranged at the first end surface and the second control port is arranged at the second end surface and the first and second control ports are connected to each other by the central actuating through-hole” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                           /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746